  Case 19-11050       Doc 24    Filed 05/22/19 Entered 05/22/19 14:47:03          Desc Main
                                  Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS



  In re:
  PARSHLEY, Walter                                   Chapter 13
  PARSHLEY, Donna                                    Case No. 19-11050-MSH
                                 Debtors


                       TRUSTEE’S OBJECTION TO DEBTORS’ EXEMPTIONS

       Now comes Carolyn Bankowski, Standing Chapter 13 Trustee (“Trustee”), respectfully
objects to the Debtors’ claimed federal exemption pursuant to 11 U.S.C. §522(d)(5) and for
reasons says as follows:
1. The Debtors filed a Chapter 13 petition on March 29, 2019. On May 7, 2019, the Debtors
   appeared for a meeting of creditors and were sworn.
2. According to Schedule C of the Debtors’ schedules the Debtors have elected the Federal
   exemptions. The Debtor exempts the business, The Parshley Team under 11
   U.S.C.§522(d)(5) but also claims “100% of fair market value, up to any applicable statutory
   limit.” The Trustee objects to each exemption to the extent the Debtor seeks claim more than
   the actual dollar value of the claimed exemption.


WHEREFORE, the Trustee requests that the Court sustain her objection to the Debtors’ claimed
exemption and for such other relief as is proper.
Dated: 5/22/19

                                           Respectfully submitted,

                                           /s/ Carolyn Bankowski
                                           Carolyn Bankowski, BBO#631056
                                           Patricia A. Remer, BBO#639594
                                           Standing Chapter 13 Trustee
                                           Office of the Chapter 13 Trustee
                                           PO Box 8250
                                           Boston, MA 02114-0022
                                           (617) 723-1313
                                           13trustee@ch13boston.com
  Case 19-11050      Doc 24     Filed 05/22/19 Entered 05/22/19 14:47:03           Desc Main
                                  Document     Page 2 of 2




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

  In re:
  PARSHLEY, Walter                                 Chapter 13
  PARSHLEY, Donna                                  Case No. 19-11050-MSH
                                Debtors

                                     Certificate of Service

       The undersigned hereby certifies that on 5/22/19 a copy of the Trustee’s Objection to
Debtors’ Exemptions was served via first class mail postage prepaid or by electronic notice on
the debtors and debtors’ counsel at the addresses set forth below.


                                                    /s/ Carolyn Bankowski
Walter and Donna Parshley
20 Edward Street
Stoughton, MA 02072

Joseph Foley, Esquire
PO Box 67397
Chestnut Hill, MA 02467
